internal_revenue_service department of the treasury index no washington dc number info release date person to contact donna m crisalli id no telephone number refer reply to cc dom it a - cor-109800-00 date date dear commissioner rossotti has asked me to respond to your letter concerning a medical_expense_deduction for weight-loss programs for obesity you referred to a recent decision of the internal_revenue_service irs revrul_99_28 1999_25_irb_6 which holds that uncompensated amounts paid for participation in a smoking-cessation program and for prescribed drugs to alleviate nicotine withdrawal are deductible expenses for medical_care you noted that such a deduction is not allowed for weight-loss programs under sec_213 of the internal_revenue_code medical_care includes amounts paid for the treatment of disease scientific evidence including reports of the surgeon general has established that nicotine is addictive and that smoking is detrimental to the health of a smoker the basis of revrul_99_28 is that the smoking-cessation program and the prescribed drugs are treatment for addiction to nicotine this is consistent with long-established positions of the irs that treatment for drug addiction or alcoholism is medical_care the present position of the irs on weight-loss programs is found in revrul_79_151 1979_1_cb_116 this ruling holds that if participation in the program was to improve the participant’s appearance general health and sense of well-being the expenses of the program are not for medical_care and therefore are not deductible of course the expenses of a weight-loss program prescribed to treat a specific disease are for medical_care and are deductible cor-109800-00 i hope this information is helpful please call donna m crisalli at the number above if you have any questions sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
